789 So. 2d 492 (2001)
David MINCEY, Appellant,
v.
STATE of Florida, Appellee.
No. 1D01-1963.
District Court of Appeal of Florida, First District.
July 10, 2001.
Davis Mincey, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, for appellee.
PER CURIAM.
This appeal is dismissed for lack of jurisdiction. There is no authority for filing a motion for rehearing of an order disposing of a motion filed pursuant to Florida Rule of Criminal Procedure 3.800. Griffis v. State, 593 So. 2d 308 (Fla. 1st DCA 1992). The motion for rehearing filed below did not toll the time for filing a notice of appeal. Because the notice of appeal was filed on March 14, 2001, it was untimely to seek review of the January 29, 2001, order. Fla. R.App. P. 9.110(b). Accordingly, this court lacks jurisdiction to consider this appeal.
DISMISSED.
BARFIELD, DAVIS and LEWIS, JJ., concur.